 Case 3:18-cv-00484-HEH Document 22 Filed 10/08/18 Page 1 of 3 PageID# 255



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                            RICHMOND DIVISION



ROY COCKRUM,         ET AL .,


                                Plaintiffs,
                      v.                                   Case No. 3:18-cv-484-HEH

DONALD J. TRUMP FOR PRESIDENT, INC.,

                                Defendant.




          DEFENDANT DONALD J. TRUMP FOR PRESIDENT, INC.’S
            MOTION TO DISMISS THE AMENDED COMPLAINT



Jeffrey Baltruzak                                  Michael A. Carvin
JONES DAY                                          Nikki L. McArthur
500 Grant Street, Suite 4500                       Vivek Suri
Pittsburgh, PA 15219                               JONES DAY
(412) 391-3939                                     51 Louisiana Avenue, NW
jbaltruzak@jonesday.com                            Washington, DC 20001
                                                   (202) 879-3939
                                                   macarvin@jonesday.com
                                                   nmcarthur@jonesday.com
                                                   vsuri@jonesday.com


                           Counsel for Donald J. Trump for President, Inc.
 Case 3:18-cv-00484-HEH Document 22 Filed 10/08/18 Page 2 of 3 PageID# 256



         In accordance with Federal Rule of Civil Procedure 12(b)(6), Defendant Donald J. Trump

for President, Inc. respectfully moves that the Court dismiss all claims with prejudice for failure

to state a claim upon which relief can be granted.



Dated:    October 8, 2018                            Respectfully submitted,

                                                     /s/ Nikki L. McArthur
Jeffrey Baltruzak*                                   Michael A. Carvin*
JONES DAY                                            Nikki L. McArthur (Virginia Bar No. 84174)
500 Grant Street, Suite 4500                         Vivek Suri*
Pittsburgh, PA 15219                                 JONES DAY
(412) 391-3939                                       51 Louisiana Avenue, NW
jbaltruzak@jonesday.com                              Washington, DC 20001
                                                     (202) 879-3939
                                                     macarvin@jonesday.com
                                                     nmcarthur@jonesday.com
                                                     vsuri@jonesday.com

                                                     * Pro hac vice

                         Counsel for Donald J. Trump for President, Inc.
  Case 3:18-cv-00484-HEH Document 22 Filed 10/08/18 Page 3 of 3 PageID# 257



                                 CERTIFICATE OF SERVICE

           I certify that on October 8, 2018, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notice of electronic filing to all registered

parties.


Dated:      October 8, 2018                       /s/ Nikki L. McArthur
                                                  Nikki L. McArthur
                                                  Counsel for Donald J. Trump for President, Inc.
